DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 9/4/2019. 


Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 6, 9, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 6 and 9 recite “the resin”. There is a lack of antecedent basis for this limitation in the claim. The claim is indefinite and is thereby rejected. For purposes of examination, it will be interpreted that “the resin” is “the polyolefin resin”. Claims 12 and 14 are rejected because they are dependent on a rejected base claim.

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 2 recites “comprising 0 parts by mass or more and 10 parts by mass or less of plasticizer (D)”. However, when the plasticizer is in 0 parts by mass then claim 2 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Analysis
7.	Summary of Claim 1:
A thermoplastic elastomer composition comprising 

10 to 80 parts by mass of polyolefin resin (A), 

10 to 80 parts by mass of styrene-based thermoplastic elastomer (B), 

and 1 to 20 parts by mass of at least partially crosslinked rubber (C) (with the total amount of the components (A), (B) and (C) being 100 parts by mass), 

wherein the composition has a type D hardness (i.e., the instantaneous value) of 35 or more and 70 or less in accordance with JIS K6253.

 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (JP 2008019345 A; English Machine translation provided on the IDS dated 9/4/2019).
Regarding claim 1, Nishihara teaches a thermoplastic crosslinking rubber comprising (A) a cross-linking rubber polymer, (B) an olefinic resin, and (C) a styrene rubber polymer (claim 1), wherein each component in 100 parts by weight of the composition (A) and (B) contains 1 to 99% by weight of the crosslinking rubber polymer (A), from 1 to 99% by weight of the olefinic resin (B) [0037], and wherein the styrene rubber polymer (C) is present in amounts of from 1 to 500 parts [0045].
Nishihara and the claims differ in that Nishihara does not teach the exact same proportions for the crosslinking rubber polymer, the olefinic resin, and the styrene rubber polymer as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Nishihara (1 to 99% by weight of the crosslinking rubber polymer, 1 to 99% by weight of the olefinic 
Nishihara is further silent on the type D hardness in accordance with JIS K6253.
The mechanical properties of hardness is a function of the composition. Nishihara teaches the same composition as set forth in the rejection above. Therefore, the mechanical properties of hardness in the composition of Nishihara is expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

	Regarding claim 3, Nishihara teaches the crosslinking rubber polymer contains ethylene and an α-olefin (claim 6).
	Regarding claims 4 and 5, Nishihara teaches a molded product obtained by injection molding [0037].
	Regarding claims 6 and 9, Nishihara teaches a thickness of 2 mm [0078].
	Nishihara does not teach the ratio of the thickness of the thickest part to the thinnest part of the molded product in a direction perpendicular to flowing direction of the resin during molding.
	However, Nishihara teaches the thickness will affect the rubbery characteristics of the composition [0078]. Therefore, the ratio of the thickest part to the thinnest part of the molded product during molding can be optimized to reach the desired characteristics via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative thickness of the molded product for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claims 7-8 and 10-15, Nishihara teaches the thermoplastic elastomer is used for automobile parts [0002] such as airbag covers [0087].

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP H09-324100 A and JP 2007-254514 A listed as X references on the International Search Report and on the IDS dated 9/4/2019.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763